                                                                          Case 4:20-cv-03715-YGR Document 29 Filed 08/13/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   LINDSEY WERT,                                       Case No. 4:20-CV-3715-YGR
                                                                  8                Plaintiff,                             ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9          vs.                                          Re: Dkt. No. 28
                                                                 10   EQUIFAX INFORMATION SERVICES, LLC,
                                                                 11                 Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          Plaintiff has filed a notice of settlement. (Dkt. No. 28.) Accordingly, it is ORDERED that this
                                                                 14   case is DISMISSED. It is further ORDERED that if any party certifies to this Court, with proper notice
                                                                 15   to opposing counsel within sixty (60) days from the date below, that settlement has not in fact
                                                                 16   occurred, this order shall be vacated and this case shall be restored to the calendar for further
                                                                 17   proceedings.
                                                                 18          This Order terminates the case.
                                                                 19          IT IS SO ORDERED.
                                                                 20
                                                                      Dated: August 13, 2021
                                                                 21
                                                                                                                            ____________________________________
                                                                 22                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
